Citation Nr: 9917721	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-19 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 20 percent disabling.

2.  Entitlement to a compensable rating for bilateral shin 
splints.

3.  Entitlement to an increased rating for patellofemoral 
pain syndrome of the left knee, with possible meniscal 
disease, currently rated as 20 percent disabling.

4.  Entitlement to a compensable rating for dyshidrosis 
eczema, athlete's feet.

5.  Entitlement to a compensable rating for residuals of an 
excised growth of the left web space between the 4th and 5th 
toes.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1987 to 
September 1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 and April 1997 rating 
decision of the New Orleans, Louisiana, Department of 
Veterans Affairs Regional Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  Service-connected lumbosacral strain is currently 
manifested by complaints of chronic low back, without 
radiation into the legs, aggravated by lifting and driving 
long distances, with clinical findings for paraspinal 
tenderness to palpation and varying degrees of limitation of 
motion (slight to moderate), accompanied by subjective 
complaints of pain in all ranges, but absent objective 
findings of record for a listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, or loss of lateral 
motion with osteo-arthritic changes; an x-ray study of the 
lumbosacral spine was normal, but there was some mild 
narrowing of the L5-S1 intervertebral disc space.

2.  Service-connected bilateral shin splints are currently 
manifested by subjective complaints of shin pain with walking 
and for a short time thereafter, absent medical findings for 
any abnormal shin pathology, diagnosed on VA examination in 
July 1997 as bilateral tibial fibular arthralgia; also, the 
record is silent for any recent medical care for shin 
problems.

3.  Service-connected patellofemoral pain syndrome of the 
left knee, with possible meniscal disease, is currently 
manifested by complaints of left knee pain in the medial 
aspect, with giving out, self-treated with Motrin, with 
clinical findings for full range of motion, but with 
subjective complaints of pain, absent edema, erythema, 
deformity, instability, subluxation, and effusion, but with 
crepitus, an occasional popping sound, and positive McMurry's 
testing; an x-ray study of the knee was normal.  VA 
outpatient treatment reports dated 1996 and 1997 are negative 
for knee complaints and findings.

4.  Service-connected dyshidrosis eczema, athlete's feet, is 
currently manifested by complaints of itching, burning and 
sweating feet, absent objective findings scales on the soles 
of the feet, but with findings for slight maceration in July 
1997 and hyper-hidrosis without odor of the feet in August 
1997; the appellant does not contend, nor does the medical 
evidence of record show, that the appellant has exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area.

5.  No residual disability of an excised growth of the left 
web space between the 4th and 5th toes are currently 
manifested by either complaints or clinical findings of 
record.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for lumbosacral strain are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Code 5295 (1998).

2.  The schedular criteria for a compensable rating for 
bilateral shin splints are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 5262 (1998).

3.  The schedular criteria for a rating in excess of 20 
percent for patellar femoral pain syndrome, with possible 
meniscal disease, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 5258 (1998).

4.  The schedular criteria for a compensable rating for 
dyshidrosis eczema, athlete's feet, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Code 7806 (1998).

5.  The schedular criteria for a compensable rating for 
residuals of an excised growth of the left web space between 
the 4th and 5th toes are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 7819 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant served on active duty from September 1987 to 
September 1991.  Service medical records shows that the 
appellant was seen for low back pain, bilateral stress 
fractures of the tibia, dyshidrosis eczema, and left knee 
pain.  Report of VA examination dated December 1991 reflects 
diagnoses for lumbosacral strain, stress fracture of the 
shins in the past, and left knee sprain.

Private medical records dated May 1992 to December 1993 
reflect that the appellant was followed for left knee strain, 
treated with Naprosyn and physical therapy.  It was noted 
that he had a work-related knee injury.  In January 1993, 
examination revealed full range of motion, and no tenderness, 
deformity or laxity.  He was advised to continue anti-
inflammatory medication as needed.  In November 1993, the 
appellant was seen for complaints of low back pain, diagnosed 
as lumbar sprain, an overuse injury.  The appellant was last 
seen in December 1993.  The assessment was lumbar strain and 
plica of the left knee.

A physical therapy note dated August 1992 reflects that the 
appellant received treatment for plica of the left knee.  A 
discharge summary dated October 1992 reflects that the 
appellant denied any knee pain, he had full range of motion, 
and that he had functional return of strength.  A physical 
therapy report dated November 1993 reflects that the 
appellant had a history of a lifting injury at work (a 
grocery store warehouse), with subsequent low back pain.  
Physical therapy for low back pain was initiated in November 
1993.  A discharge summary dated late November 1993 reflects 
that he appellant received physical therapy for a work 
related lifting injury, with subsequent pain, which improved 
with therapy.  Treatment was stopped because the appellant's 
carrier ceased to authorize payment/treatment.

By rating decisions dated September 1992 and August 1993, 
service connection was established for lumbosacral sprain, 
bilateral shin splints, left knee sprain, and dyshidrosis 
eczema (athlete's feet).

Private medical records dated March and April 1993 from the 
Dermatology Clinic of Hammond reflect that the appellant was 
treated for a lesion of the left web space between the 4th 
and 5th toes.

A private myelogram and computed tomography of the lumbar 
spine in January 1994 revealed possible herniated discs at 
both L4-5 and L5-S1.  An MRI (magnetic resonance imaging) 
study revealed a prominent midline and left posterolateral 
herniation of the L5-S1 disc, midline herniation of the L4-5 
disc, disc space narrowing at the L4-5 level, and disc 
degeneration involving the L4-5 and L5-S1 discs.

In November 1996, the appellant filed a claim for increase.  
At that time, he submitted VA outpatient treatment notes 
dated October 1996 showing that the appellant, a 27 year old 
letter carrier, had a sore area between the 4th and 5th toes, 
and painful calluses.  The assessment was inflamed corn and 
tinea pedis.  The plan was to remove the local keratoma 
(corn).  The appellant also submitted private treatment 
reports dated April and October 1996, which reflect that he 
was seen for warts on the hands and toes, and that he was 
prescribed fungus cream for tinea pedis.

VA outpatient treatment reports for the period of November 
1996 to February 1997 reflect that the appellant was seen for 
a painful callus of the left web space of the 4th digit, 
later described as a mole and was removed.  Thereafter, the 
appellant had shoe and insert therapy.

In February1997, a personal hearing was conducted.  The 
appellant testified that he has constant back pain and muscle 
spasms, affecting his ability to exercise, perform sexually, 
and even sit comfortably.  He reported that he self-treats 
his back symptoms with rubs and ointments, about 4 times a 
week.  He denied receiving any formal back treatment.  The 
appellant testified that he had soreness of the shins with 
walking or standing, and that he had left knee soreness, 
popping, and numbness.  He complained that there was left 
knee pain when it was cool.  He further complained of 
instability and the left knee giving way.  Regarding his foot 
disorder, the appellant testified that he cannot wear socks 
that make his feet sweat and that he must soak his feet in a 
solution, allow them to air dry, and uses a special powder 
for relief of foot symptoms.  The appellant indicated that he 
had a growth removed from between his 4th and 5th toes, but 
that it returns every year.

By a rating decision dated April 1997, service connection was 
established for residuals of excised growth of the left web 
space between the 4th and 5th toes.

In his May 1997 substantive appeal, the appellant reported 
that he had constant back pain, shin pain, left knee pain, 
and burning and itching of the feet.

In July 1997, a VA foot examination was conducted.  The 
appellant, 28 years old, complained of itching, burning and 
sweating feet, along with a corn in the 4th left web space 
associated with pain.  This condition has persisted, by 
history, since he was in service.  Clinical findings were 
positive for a soft, painful clavus with core in the web 
space of the 4th and 5th digit.  The sole had no scale and 
only slight maceration.  The impression was soft corn of the 
left 4th interspace, and hyperhidrosis.  The appellant was 
referred to the Podiatry Clinic for therapy of the soft corn, 
advised to use a vinegar, water and salt solution to soak his 
feet, and to use moleskin pads on his soles.  The impression 
on follow-up by the Podiatry Clinic in August 1997 was heloma 
molle of the left 4th web space, probably secondary to an 
acidosis of the metatarsal heads, biochemical skin lesion of 
sub 5 bilaterally and pinched calluses bilaterally, hyper-
hidrosis without odor, right plantar nevus of the foot, and 
no evidence of tinea pedis.

In July 1997, a VA examination was conducted.  The appellant 
complained of chronic low back and left knee pain, along with 
pain in the front of both legs, referred to as shin splints.  
His shins reportedly hurt from walking and continued for a 
while after he has stopped walking.  On physical examination, 
the appellant was in no acute distress.  The range of lumbar 
motion was 70 degrees on flexion, 5 degrees on extension, 20 
degrees on bilateral flexion, and 20 degrees on bilateral 
rotation.  Pain was reported in all ranges of motion.  Left 
knee range of motion was full, but the appellant reported 
pain.  There was no edema in tibia fibular area.  An x-ray 
study of the knee and lumbosacral spine was normal, but there 
was some mild narrowing of the L5-S1 intervertebral disc 
space.  The impression was lumbar arthralgia, left knee 
arthralgia, and bilateral tibial fibular arthralgia.

In August 1997, a VA joint examination was conducted.  The 
appellant denied radiation of back pain into the legs, but 
complained that lifting and driving long distances aggravated 
his back symptoms.  He stated that nothing really relieves 
the pain.  The appellant complained of pain in the medial 
aspect of the left knee, with giving out, which he self-
treats with Motrin.  Clinical findings were negative for 
postural defects and deformities.  There was tenderness in 
the paraspinal muscle to palpation, but no spasms.  His gait 
favored his left leg.  Straight leg raising was negative.  
The range of lumbar motion was 58 degrees on flexion, 16 
degrees on extension, 20 degrees on left lateral flexion, 25 
degrees on right lateral flexion, and 45 degrees on bilateral 
rotation.  No neurological deficits were found.  Strength was 
5/5 in the lower extremities.  There was no left knee 
swelling, erythema, deformity, or instability.  Anterior and 
posterior drawer testing, Lachman's testing, and varus and 
valgus stress testing were all negative.  There was full 
range of knee motion, bilaterally.  Crepitus in the left knee 
was shown along with an occasional popping sound.  McMurry's 
testing was positive.  The diagnosis was lumbar strain, and 
patellar femoral pain syndrome with possible meniscal 
disease.

In August 1997, a VA skin examination was conducted.  The 
appellant complained of swelling, itching, burning and 
peeling feet.  He denied any current form of foot therapy.  
He complained of corns and calluses on the left foot between 
the 4th and 5th digit.  Clinical findings revealed soft corns 
with a prominent central core on the left foot and minimal 
central core on the right foot, between the 4th and 5th digit 
bilaterally.  There were no significant scales and the soles 
were clear of scale and maceration, except a 7 millimeter 
uniformed hyperpigmented macule on the right sole was seen.  
This lesions had no papular components, no ulceration, and no 
variegation.  The diagnoses were hyper-hidrosis, soft clavus, 
and rule out nevus versus melanoma on the right sole.  The 
appellant was scheduled for excision of the mole of the right 
sole, and advised to use the Aluminum Chloride solution on 
his feet until the hyper-hidrosis decreases.
ANALYSIS

In evaluating the appellant's request for an increased 
ratings, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1998) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

A.  Lumbosacral Strain

The VA Schedule for Rating Disabilities provides a 10 percent 
rating for lumbosacral strain with characteristic pain on 
motion, and a 20 percent rating where there are muscle spasm 
on extreme forward bending, loss of lateral spine motion.  A 
40 percent rating is provided for severe lumbosacral strain 
with listing of the whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71, Diagnostic Code 5295 (1998).

VA examinations of the low back were conducted in July and 
August 1997.  At those examinations, the appellant complained 
of chronic low back without radiation into the legs.  Lifting 
and driving long distances reportedly aggravated his back 
symptoms.  He stated that nothing really relieves the pain.  
In July 1997, the range of lumbar motion was 70 degrees on 
flexion, 5 degrees on extension, 20 degrees on bilateral 
flexion, and 20 degrees on bilateral rotation.  Pain was 
reported in all ranges of motion.  In August 1997, the range 
of lumbar motion was 58 degrees on flexion, 16 degrees on 
extension, 20 degrees on left lateral flexion, 25 degrees on 
right lateral flexion, and 45 degrees on bilateral rotation.  
Clinical findings were positive for tenderness in the 
paraspinal muscle to palpation, but no spasms.  Straight leg 
raising was negative.  No neurological deficits were found.  
An x-ray study of the lumbosacral spine was normal, but there 
was some mild narrowing of the L5-S1 intervertebral disc 
space.

VA outpatient treatment records dated 1996 and 1997 are 
negative for complaints or treatment relative to the back.

While recent x-ray findings revealed some mild narrowing of 
the L5-S1 intervertebral disc space and clinical findings are 
positive for varying degrees of limitation of motion, ranging 
from slight to moderate, the objective findings of record do 
not reflect a "listing of the whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes," or other clinical findings that 
substantially meet the criteria for a higher disability 
rating under diagnostic code 5295.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5295 (1998).

Based on the above findings, and with consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board 
finds that the criteria for an increased rating are not met.  
Although the appellant reports constant back pain and there 
is evidence of limitation of motion, he is capable of 
performing the normal working movements of the back, there is 
no evidence of weakness, and he has not sought out medical 
intervention or help due to the severity of his condition.

Also, the Board observes that a higher disability rating is 
not available by evaluating the appellant's back condition 
under another diagnostic code as there is no evidence of 
ankylosis, severe limitation of motion, or severe or 
pronounced intervertebral syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5286 -5293 1998).

The Board notes that the provision of 38 C.F.R. § 3.102 is 
not for application in this case as there is not an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.

B.  Shin Splints

The appellant's shin pain disorder, referred to as shin 
splints, is rated by analogy to diagnostic code 5262, which 
provides a 10 percent rating for malunion of the tibia and 
fibula with slight disability, a 20 percent rating for 
moderate disability, and a 30 percent rating where there is 
marked disability.  Nonunion of the tibia and fibula 
requiring a brace is rated as 40 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (1998).

The evidence of record shows subjective complains of shin 
pain with walking and for a short time thereafter, absent 
medical findings for any abnormal shin pathology.  The 
appellant's condition was diagnosed on report of VA 
examination in July 1997 as bilateral tibial fibular 
arthralgia.

After reviewing the appellant's complaints, coupled with the 
lack of objective evidence of record for discernable abnormal 
tibia or fibula pathology, and noting the absence of regular 
or any recent medical care for this condition, the Board 
finds that the criteria for a compensable rating are not met.

The Board notes that provision of 38 C.F.R. § 3.102 is not 
for application in this case as there is not an approximate 
balance of the positive and negative evidence, which does not 
satisfactorily prove or disprove the claim, for the reasons 
discussed above.

C.  Patellofemoral Pain Syndrome of the Left Knee

The VA Schedule for Rating Disabilities provides, under 
diagnostic code 5257, a 20 and 30 percent rating where there 
is moderate or severe knee impairment, with recurrent 
subluxation or lateral instability, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998).

Reports of VA examination dated July and August 1997 reflect 
complaints of left knee pain in the medial aspect, with 
giving out, treated with Motrin.  At both examinations, there 
was full range of knee motion and, in July 1997, the 
appellant reported pain with motion.  Clinical findings were 
negative for edema, erythema, deformity, instability, 
subluxation, and effusion.  Anterior and posterior drawer 
testing, Lachman's testing, and varus and valgus stress 
testing were all negative.  Crepitus in the left knee was 
shown along with an occasional popping sound.  McMurry's 
testing was positive.  An x-ray study of the knee was normal.  
Left knee arthralgia was diagnosed in July 1997 and patellar 
femoral pain syndrome with possible meniscal disease was 
diagnosed in August 1997.

A review of the 1996 and 1997 VA outpatient treatment reports 
of record are negative for knee complaints and findings.

Based on the above findings, and with consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board 
finds that the criteria for an increased rating are not met.  
Although the appellant reports left knee pain, particularly 
with use, and there is evidence of crepitus and popping 
sounds, he is capable of performing the normal working 
movements of the knee, as he has full range of motion and 
there is no evidence of weakness or atrophy of disuse or 
instability.  The Board acknowledges that the appellant's 
sworn testimony as to the severity of his knee condition, 
including his complaints of pain.  However, the absence of 
medical treatment since at least 1996 for the knee suggests 
that the appellant's left knee condition is no more than 
moderately severe.

Also, the Board observes that a higher disability rating is 
not available by evaluating the appellant's left knee 
condition under another diagnostic code as there is no 
evidence of ankylosis, limitation of motion, or malunion or 
nonunion of the tibia and fibula.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5256-5265 (1998).

The Board notes that the provision of 38 C.F.R. § 3.102 is 
not for application in this case as there is not an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.

D.  Dyshidrosis Eczema

The appellant's skin disorder of the feet, diagnosed as 
eczema, is currently rated under diagnostic code 7806 in the 
rating schedule, which provide a noncompensable rating where 
there is slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area.  A 10 percent 
rating is provided where there is exfoliation, exudation or 
itching, involving an exposed surface or extensive area.  A 
30 percent rating is provided where there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is provided where there 
is ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptional 
repugnance.  38 C.F.R. § 4.118 (1998).

A review of the evidence of record shows subjective 
complaints of itching, burning and sweating feet, absent 
objective findings on VA examination in July 1997 for scales 
on the soles of the feet although there was slight 
maceration.  Follow-up examination by the Podiatry Clinic in 
August 1997 revealed hyper-hidrosis without odor of the feet.  
Also, there was no evidence of tinea pedis.  On skin 
examination in August 1997, there were again no significant 
scales and the soles were clear of scale and maceration.  On 
the right sole, a 7 millimeter uniformed hyperpigmented 
macule was seen, which had no papular components, no 
ulceration, and no variegation.  The diagnoses included 
hyper-hidrosis.

The appellant does not contend, nor does the medical evidence 
of record show, that the appellant has "exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area" as is required for the minimum compensable 
rating under diagnostic code 7806.

Therefore, in view of the above, the Board finds that a 
compensable evaluation is not warranted for dyshidrosis 
eczema of the feet.

The Board notes that the provision of 38 C.F.R. § 3.102 is 
not for application in this case as there is not an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.

E.  Residuals of an Excised Growth 

The appellant's removed skin growth is currently rated by 
analogy to eczema under diagnostic code 7806 in the rating 
schedule.  See 38 C.F.R. §§ 4.20, 4.118 (1998).

A review of the evidence of record shows is negative for 
residual disability of the service-connected excised growth 
of the left web space between the 4th and 5th toes.  We note 
that the appellant has not stated complaints that are 
residuals of this service-connected disability, but rather he 
has voiced complaints regarding the development of painful 
soft corns, with a prominent central core on the left foot 
and minimal central core on the right foot, between the 4th 
and 5th digits bilaterally.  We further note that there are 
no medical findings of record for residual disability 
associated with his service-connected excised growth of the 
left web space between the 4th and 5th toes.  The appellant, 
at least at this time, is not service-connected for bilateral 
corns or calluses.

Additionally, the appellant does not contend, nor does the 
medical evidence of record show, that the appellant has 
"exfoliation, exudation or itching, involving an exposed 
surface or extensive area" as is required for the minimum 
compensable rating for his service-connected disorder under 
diagnostic code 7806.  Clearly, the appellant's excised 
growth from the web located between the 4th and 5th digits of 
the feet is neither an exposed surface nor an extensive area 
when compared with the total surface area of the human body.

Therefore, in view of the above, the Board finds that a 
compensable evaluation is not warranted for residuals of an 
excised growth of the left web space between the 4th and 5th 
toes.

The Board notes that the provision of 38 C.F.R. § 3.102 is 
not for application in this case as there is not an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.


ORDER

An increased rating for lumbosacral strain is denied.

A compensable rating for bilateral shin splints is denied.

An increased rating for patellofemoral pain syndrome of the 
left knee, with possible meniscal disease, is denied.

A compensable rating for dyshidrosis eczema, athlete's feet, 
is denied.

A compensable rating for residuals of an excised growth of 
the left web space between the 4th and 5th toes is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



 

